    Case: 1:19-cv-04722 Document #: 49 Filed: 01/30/20 Page 1 of 15 PageID #:510




                             UNITED STATES DISTRICT COURT

                      FOR THE NORTHERN DISTRICT OF ILLINOIS

                                      EASTERN DIVISION




VERNITA MIRACLE-POND and
SAMANTHA PARAF, individually and
on behalf of all others similarly situated,        Civil Action No. 1:19-cv-4722

               Plaintiffs,                         District Judge Mary M. Rowland

               v.

SHUTTERFLY, INC.,

               Defendant.




PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CURATIVE MEASURES TO
REMEDIATE EFFECTS OF DEFENDANT’S IMPROPER COMMUNICATONS WITH
              PLAINTIFF AND PUTATIVE CLASS MEMBERS
       Case: 1:19-cv-04722 Document #: 49 Filed: 01/30/20 Page 2 of 15 PageID #:510




  I.     INTRODUCTION
         Plaintiff Miracle-Pond seeks curative measures to remediate the impact of Shutterfly’s

September 2019 Email to its users. Plaintiff’s Motion (“Pl. Mot.”), Dkt. 38. In opposing Plaintiff’s
Motion, Shutterfly grossly mischaracterizes both the content and intended effect of the September
2019 Email, claiming that it merely contained “minor updates” to the arbitration clause that had
been in Shutterfly’s Terms of Use (“ToU”) since 2015. In fact, the September 2019 Email
purported to bind recipients to Shutterfly’s 2019 Terms of Use, including the amended arbitration
clause, if they did not close their Shutterfly accounts by October 1, 2019, or if they continued to
use the Shutterfly websites or mobile apps. This was no “minor update.”
         Shutterfly’s Opposition is premised entirely on the improper and inaccurate presumption
that Shutterfly users who, like Ms. Miracle-Pond, signed up before the arbitration clause was added
in 2015, were bound by that clause before the September 2019 Email was sent. Shutterfly’s
presumption is wrong for multiple reasons, including that Ms. Miracle-Pond did not assent to
Shutterfly’s ToU when she signed up in 2014, Shutterfly failed to notify its users of the arbitration
provision inserted in 2015 until it sent the September 2019 Email, and the added arbitration
provision itself is illusory and unenforceable, all as more fully set forth in Plaintiffs’ Memorandum
of Law in Opposition to Defendant’s Motion to Compel Arbitration (Dkt. 37).
         Indeed, Shutterfly itself, in support of its Motion to Compel Arbitration (Dkt. 21), argued
that that Ms. Miracle-Pond “accepted Shutterfly’s arbitration clause . . . by choosing not to close
her account after receiving [the September] email notice of the clause.” Dkt. 21 at 10. Thus,
Shutterfly admitted that, while this action was pending in federal court, it sent an ex parte
communication to Plaintiff Miracle-Pond and putative class members that—according to
Shutterfly—resulted in class members forfeiting their legal right to pursue this action without even
being informed of the existence of the action. Shutterfly’s attempt to have it both ways—that the
September 2019 Email resulted in Ms. Miracle-Pond agreeing to the arbitration clause but, also,
that the Email merely contained “minor updates” to the arbitration clause—is disingenuous, at
best.


                                                  2
       Case: 1:19-cv-04722 Document #: 49 Filed: 01/30/20 Page 3 of 15 PageID #:510




         Shutterfly’s other arguments in opposition to curative measures are equally unavailing.
The September 2019 Email was patently misleading, and is exactly the type of improper

communication that routinely impels courts to order curative measures. The requested measures
are not “drastic” but are narrowly drawn and responsibly tailored to address the harms resulting
from Shutterfly’s improper communication without impinging on Shutterfly’s normal course of
business. Finally, Plaintiff does not need to show that the class is certifiable as Shutterfly contends;
such a rule would put the cart far before the horse and would undermine the goals and policies
underlying Federal Rule of Civil Procedure 23. Even if certifiability were a relevant criterion—
and it is not—there is no reason for the Court to conclude that a class will not be certified in this
case.
         Plaintiff’s Motion for Curative Measures should be granted.

 II.     ARGUMENT

           A.    Shutterfly’s September 2019 Email to Users Was Improper, Deceptive and
                 Misleading.
         “[T]o protect the integrity of the class and the administration of justice generally,” a court’s
authority under Rule 23(d) extends to “communications that mislead or otherwise threaten to
influence the threshold decision whether to remain in the class,” as well as to those that “seek or
threaten to influence [one’s] choice of remedies.” See In re Sch. Asbestos Litig., 842 F.2d 671,
683 (3d Cir. 1988). The Court’s authority under Rule 23(d) is not strictly limited as Shutterfly
represents it to be. “Because of the potential for abuse, a district court has both the duty and the
broad authority to exercise control over a class action and to enter appropriate orders governing
the conduct of counsel and parties.” Gulf Oil Co. v. Bernard, 452 U.S. 89, 100 (1981).
                 1. The September 2019 Email Purported to Impose an Arbitration
                    Agreement on Putative Class Members.
         Shutterfly concedes that the Court has authority to nullify “arbitration clauses executed
after a class action is filed,” but argues that this is not such a case. Shutterfly’s Opposition
(“Opp.”), Dkt. 47 at 6 (emphasis in original). Rather, Shutterfly asserts, “Shutterfly’s Terms
required individual arbitration over four years before this action began,” id. at 8, and the


                                                    3
    Case: 1:19-cv-04722 Document #: 49 Filed: 01/30/20 Page 4 of 15 PageID #:510




September 2019 Email was nothing but a “minor update” to the preexisting arbitration agreement.
Thus, Shutterfly’s opposition to Plaintiff’s Motion for Curative Measures relies on the presumption

that Plaintiff was bound by the arbitration clause unilaterally inserted by Shutterfly in the ToU in
2015, a presumption that is both contrary to law and contradicted by Shutterfly’s own prior
statements.1
         Prior to 2015, Shutterfly’s ToU contained no arbitration provision. Shutterfly admits that
more than half of its current active users signed up before the addition of the arbitration clause.
Opp. at 4. Shutterfly claims that those users are bound by an arbitration provision Shutterfly added
to its ToU in 2015 pursuant to a “unilateral modification” clause in the pre-2015 ToU. But those
users did not assent to the 2014 ToU, which were in the form of a “browsewrap” agreement and,
specifically, did not assent to the unilateral modification clause. See Dkt. 37 at 6-8.2
       Further, Shutterfly does not even claim to have notified those users of the arbitration
provision inserted in the ToU until September 2019, four years after the clause was added and
three months after this class action was filed. Neither Plaintiff nor other Shutterfly users can be
found to have assented to an arbitration clause about which they were never informed. See Dkt.
37 at 9-10.
       Shutterfly argues in its Opposition:
       Shutterfly users have accepted this arbitration clause in one of two ways. Users who (like
       Ms. Miracle-Pond) signed up for Shutterfly before the addition of the clause in May 2015
       accepted it by continuing to use the service or by making purchases after the amended
       Terms were posted online pursuant to the change-in-terms provision. Dkt. 21, at 7-11.
Opp. at 3 (emphasis added).

1
  Shutterfly’s arguments regarding the substance of the amendments to its arbitration clause—e.g.,
“[N]one of the 2019 changes to Shutterfly’s clause either expanded the scope of the clause or
added a class waiver”—are completely irrelevant. Plaintiff’s Motion for Curative Measures is not
based in any way on the content of the amendments, but on the content of the Email itself, with
which Shutterfly purported to induce class members to forfeit their rights in this action without
even informing class members of the existence of the action, or that they might be waiving their
rights in this action if they did not close their accounts by October 1, 2019 or continued using the
Shutterfly website.
2
 For similar reasons, Plaintiff claims that users who signed up after 2015 did not assent to the
arbitration clause. Id.

                                                  4
    Case: 1:19-cv-04722 Document #: 49 Filed: 01/30/20 Page 5 of 15 PageID #:510




        Here, Shutterfly attempts to mislead the Court regarding its previously stated position in
the very section it cites, where it argued:
          Ms. Miracle-Pond thus accepted Shutterfly’s arbitration clause in each of three
          independently sufficient ways: by continuing to use the Shutterfly service after the
          clause was added; by making additional purchases of Shutterfly products after the
          clause was added; and by choosing not to close her account after receiving [the
          September 2019] email notice of the clause.
Dkt. 21 at 10 (emphasis added). Even more explicitly, Shutterfly claimed that Ms. Miracle-Pond
agreed to Shutterfly’s arbitration clause when she “opened [the Shutterfly] email on September 8,
2019, but did not close her Shutterfly account” as the letter instructed. Id.
        Shutterfly’s present argument that the September 2019 Email was nothing but a “minor
update” to an existing arbitration agreement, after explicitly claiming that Ms. Miracle-Pond
agreed to the arbitration clause by opening the Email, should be rejected out of hand.
                2. The September 2019 Email Sent By Shutterfly Was Deceptive and
                   Misleading.
        The September 2019 Email was deceptive and misleading because it did not give class
members reasonable notice that, as result of opening the Email, they would become bound to
Shutterfly’s mandatory arbitration clause if they did not stop using Shutterfly immediately and
close their accounts by October 1, 2019. See Dkt. 21 at 10 (“Ms. Miracle-Pond thus accepted
Shutterfly’s arbitration clause … by choosing not to close her account after receiving [the
September 2019] email[.]”) The Email barely mentioned arbitration at all, and then only to say
Shutterfly “updated our Terms of Use to clarify your legal rights in the event of a dispute and how
disputes will be resolved in arbitration.” Pl. Mot, Ex. A.
        The September 2019 Email was also deceptive and misleading because it failed to notify
class members that if they did not stop using Shutterfly immediately and close their accounts by
October 1, 2019, they would forfeit their right to participate in this pending class action, and failed
to even notify class members of the existence of the action, let alone provide contact information
for Plaintiff’s counsel.




                                                  5
    Case: 1:19-cv-04722 Document #: 49 Filed: 01/30/20 Page 6 of 15 PageID #:510




          Shutterfly claims that the obscure reference to arbitration was not misleading because “the
changes to the arbitration clause were modest.” Opp. at 11. Again, this is Shutterfly apparently

failing to grasp the basis of Plaintiff’s complaint about the September 2019 Email. The buried
reference to arbitration in the Email was deceptive and misleading not because of the substance of
the revisions, but because Shutterfly sent the Email with the intention to bind recipients to the
arbitration clause and cause them to unknowingly waive their rights as class members in this
action.
          Shutterfly contends that, under Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 (1981), fn 16,
Plaintiff’s claims regarding the misleading nature of the Email are conclusory. Opp. at 11. Not
so. Gulf Oil held that attacks on communications to putative class members must be based on a
particular and specific demonstration of fact. See Gulf Oil Co., 452 U.S. at 102, fn 16. That is
precisely what Plaintiff has done here by showing exactly how the Email buried even the minimal
reference to arbitration and failed entirely to inform recipients about the existence of this class
action.
          The September 2019 Email primarily focused on changes to Shutterfly’s privacy policy,
starting with the headline: “We’re updating our Privacy Policy and Terms of Use, reflecting our
ongoing commitment to be transparent about how we use your data and keep it safe.” Pl. Mot.,
Ex. A. No reference to arbitration is made until late in the Email, and then is limited to a single,
uninformative sentence about a “clarif[ication] of your legal rights.” Id. Thus, even the most
discerning reader would not suspect that their legal rights as class members in this action would
be extinguished by the Email.
          Shutterfly also argues that referencing this litigation or providing contact information for
Plaintiff’s counsel would have rendered the Email “confusing” because “(1) most recipients are
not putative members of this Illinois-only class, and (2) the Illinois recipients are bound by the
2015 arbitration agreement in any event.” Opp. at 11. Neither excuse is persuasive. As to the
first point, Shutterfly does not claim that it is unable to determine the location from which photos
were uploaded to the site, using IP addresses or similar data; and, in any event, the Email could


                                                   6
    Case: 1:19-cv-04722 Document #: 49 Filed: 01/30/20 Page 7 of 15 PageID #:510




have included a “Notice to Shutterfly Users in Illinois.” On the second point, Shutterfly’s
unilateral (and likely incorrect) determination that all Illinois residents are bound by the 2015

arbitration agreement is not a basis for failing to inform Illinois recipients of the September 2019
Email about a class action that challenges that very premise.
        Indeed, courts routinely find that information about a pending case is required (i.e., not
confusing) in communications that may affect the recipients’ rights in the litigation. See Cheverez
v. Plains All Am. Pipeline, LP, No. 15-cv-4113, 2016 WL 861107, at *4 (C.D. Cal. Mar. 3, 2016)
(“Although the Second Release notifies victims that a consolidated class action exists, it does not
provide additional information, such as . . . the contact information for Plaintiffs’ counsel.”); Camp
v. Alexander, 300 F.R.D. 617, 625 (N.D. Cal. 2014) (striking pre-certification waivers of
participation where “key information, such as plaintiffs’ counsel’s contact information and a full
description of the claims or the complaint” was missing); County of Santa Clara v. Astra USA,
Inc., No. 05-cv-3740, 2010 WL 2724512, at *4 (N.D. Cal. July 8, 2010) (invalidating release under
Rule 23, because, “[w]hile there were not any alleged misstatements,” it “omit[ted] a summary of
the plaintiffs’ complaint,” and “it did not even provide an explanation of the claims of the plaintiffs,
the plaintiffs’ counsel’s contact information, or the current status of the case”).
        Shutterfly’s reliance on Reid v. Unilever U.S., Inc., 964 F. Supp. 2d 893 (N.D. Ill. 2013),
Opp. at 12, is misplaced; in fact, Reid strongly supports Plaintiff’s position here. Reid held that
defendant had not engaged in coercive litigation tactics by making settlement offers to individual
plaintiffs; the case did not involve a defendant sending arbitration agreements to putative class
members. Moreover, although the Reid plaintiffs contended that defendant had “failed to mention
the class action” in its communications with potential class members, in fact all of defendants
communications had “disclosed the existence of the instant action and [] included the case name,
the court in which it is pending, and the case number.” Id. at 929. As the Reid court noted, “Courts
have found abusive litigation tactics to exist where the opposing party's communications simply
fail to mention the class actions, resulting in the potential for unknowing waivers by the potential
class members due to a lack of information.” Id. This is precisely what Shutterfly did here; its


                                                   7
    Case: 1:19-cv-04722 Document #: 49 Filed: 01/30/20 Page 8 of 15 PageID #:510




failure to mention the class action in the September 2019 Email clearly resulted in the potential for
unknowing waivers by class members due to a lack of information. Shutterfly’s abusive litigation

tactic requires curative measures.
                3. Shutterfly’s September 2019 Email Was Not “In The Ordinary Course of
                   Business.”
        Plaintiff does not dispute that Shutterfly is generally allowed to communicate with putative
class members “in the ordinary course of business,” or that it is permitted to periodically update
its ToU. Opp. at 9-11. But it was not in the ordinary course of business, and was not simply an

update of its ToU, when Shutterfly sent the September 2019 Email purporting to bind proposed
class members in a pending Federal court case to an arbitration provision without disclosing
adequate (or, in this case, any) information about that litigation. That is why “courts have
repeatedly used th[eir] authority to bar or invalidate class action waivers and arbitration clauses
procured from potential class members who were not provided adequate notice of the pending
action.” Brodsky v. HumanaDental Ins. Co., No. 10-cv-3233, 2016 WL 5476233, at *12 (N.D. Ill.
Sept. 29, 2016), class decertified on other grounds, 269 F. Supp. 3d 841 (N.D. Ill. 2017).
        Shutterfly has provided no legal authority for the proposition that its September 2019 Email
should be regarded as “in the ordinary course of business.” Instead, Shutterfly cites two cases for
the proposition that the 2019 arbitration agreement should not be automatically disregarded solely
because it was sent after the start of the litigation, which is not the basis of Plaintiff’s claim here.3
Opp. at 10. In Stevenson v. Great Am. Dream, Inc., No. 1:12-CV-3359-TWT, 2014 WL 3519184,
at *1 (N.D. Ga. July 15, 2014), the individual plaintiff, a potential participant in an FLSA collective
action, sought to invalidate an arbitration agreement she personally signed while the collective
action was pending. Unlike here, there was no allegation that the arbitration agreement was in any
way deceptive or misleading. In addition, a potential participant who has not yet joined an opt-in


3
  Shutterfly also cites In re FedEx Ground Package Sys., Inc. Emp’t Prac. Litig., 2007 WL
3036891 at *8 (N.D. Ind. Oct. 12, 2007), which does not involve arbitration at all and is wholly
inapposite.


                                                   8
    Case: 1:19-cv-04722 Document #: 49 Filed: 01/30/20 Page 9 of 15 PageID #:510




class has no legal status as a member of the class, whereas Rule 23(d) empowers the court at any
point after the filing of a class action to enjoin a defendant’s communications with absent class

members and to correct the effect of prior prejudicial communications. See, e.g., O’Connor v.
Uber Techs., Inc., No. 13-cv- 3826, 2013 WL 6407583, at *7 (N.D. Cal. Dec. 6, 2013).
       Gauzza v. Prospect Med. Holdings, Inc., No. CV 17-3599, 2018 WL 4853294, at *2 (E.D.
Pa. Oct. 4, 2018), involved the defendant’s continuation of a pre-existing practice of requiring all
new hires to sign arbitration agreements after an FLSA collective action was filed. The court
observed that “nothing Plaintiffs cite stands for the broad proposition that arbitration agreements
entered during the course of litigation are never permissible; rather, they become impermissible
when some additional fact makes them confusing, misleading, coercive, or otherwise
inappropriate.” Id. at n.1. In the present case, the arbitration agreement purportedly arising from
the September 2019 Email is unenforceable not solely because of its timing (during the course of
litigation), but also due to the confusing and misleading manner in which it was obtained and its
failure to notify recipients about the pending class action. See Balasanyan v. Nordstrom, Inc., No.
11-cv-2609, 2012 WL 760566, at *3 (S.D. Cal. Mar. 8, 2012) (invalidating an arbitration
agreement because of the post-filing timing and because the defendant “did not alert putative class
members of the litigation.”).4 Holding confusing and misleading communications affecting the
legal rights of absent class members, such as Shutterfly’s September 2019 Email, to be permissible
as “in the ordinary course of business” would thoroughly eviscerate the protections provided by
Rule 23(d) and well-established case law.

         B.    It is Well Within the Court’s Authority to Order the Curative Measures
               Plaintiff Seeks.
       The Court has broad discretion under Rule 23(d) fashion remedies for “communications
that mislead or otherwise threaten to influence the threshold decision whether to remain in the
class,” as well as to those that “seek or threaten to influence [one’s] choice of remedies.” In re

4
  The purported 2019 arbitration agreement is also illusory and unenforceable because Shutterfly
is improper asserts that the agreement applies retroactively to the disputes raised in Plaintiff’s
complaint filed three months before the Email was sent. See Dkt. 37 at 12.

                                                 9
   Case: 1:19-cv-04722 Document #: 49 Filed: 01/30/20 Page 10 of 15 PageID #:510




Sch. Asbestos Litig., 842 F.2d 671, 683 (3d Cir. 1988). Shutterfly argues that the Court may not
order curative measures under Rule 23(d) unless it finds that the putative class is likely to be

certified, and that the specific measures that Plaintiff proposes are unwarranted in this case.
Shutterfly is wrong on both counts.
                1. There Is No Requirement That A Class Be Shown to Be “Certifiable” For
                   A Court to Order Curative Measures.
         According to Shutterfly, a Rule 23(d) order granting Plaintiff’s proposed curative measures
“is likely to be an abuse of discretion” unless the Court first finds that “the putative class has been

or imminently will be certified.” Opp at. 12. There is simply no legal authority for this outlandish
proposition. The cases cited by Shutterfly are not remotely relevant to the present case.
         In Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999 (11th Cir. 1997), plaintiffs in two
consolidated race discrimination cases received permission from the District Court to conduct a
national publicity campaign to identify and solicit information from potential class members, and
to communicate with defendant’s current and former employees through mass-mailings. The
Eleventh Circuit Court of Appeals ordered the District Court to vacate the order, holding that “[t]he
advertisements and mass mailings allowed by the order at issue in the instant petition are
nationwide in scope and are surely causing serious and irreparable harm to Motel 6’s reputation
and to its relationship with its employees.” Id. at 1004. Thus, the issue in Jackson was whether
the court should allow plaintiffs to communicate with putative class members in a manner that
caused substantial harm to the defendant. Rule 23(d) was not implicated. The issue before the
Court on Plaintiff’s Motion here is the exact opposite, i.e., whether to require Shutterfly to
remediate the damaging effects of past communications, a decision squarely within the Court’s
authority under Rule 23(d) without any precondition regarding the certifiability of the putative
class.
         Shutterfly’s second case, Friedman v. Intervet Inc., 730 F. Supp. 2d 758, 767 (N.D. Ohio
2010) actually supports Plaintiff’s request for curative measures here. The defendant in Friedman,
a supplier of pharmaceuticals for pets, was obtaining releases from individual plaintiffs without



                                                  10
    Case: 1:19-cv-04722 Document #: 49 Filed: 01/30/20 Page 11 of 15 PageID #:510




disclosing the pendency of a class action in which the individuals were potential class members.
Plaintiff sought curative measures in the form of an order requiring defendant “to inform any

prospective class members that defendant contacts that this lawsuit has been filed, and to provide
them the contact information for plaintiff's counsel.” Id. at 762. Despite recognizing that the
likelihood of class certification in pharmaceutical cases is low, the court held that “defendant's
failure to notify putative class members of this litigation before obtaining settlements and releases
from them … constituted a misleading communication meriting action” by the court. Id. at 765-
66. The court ordered defendant to notify individuals from whom it had received releases in the
past, and those from whom it would seek releases in the future, about the pending class action and
the impact of the release on the individual’s right to participate in the case. Id. at 766.
       Shutterfly provides no legal authority for its claim that, before ordering curative measures
to remedy the effects of Shutterfly’s improper and misleading September 2019 Email, the Court
must find that Plaintiff’s proposed class is certifiable. There is no such authority. Indeed, courts
routinely order curative measures under Rule 23(d) without requiring the showing that Shutterfly
says is required. See, e.g., Brodsky, 2016 WL 5476233, at 12 (“Because of the potential for abuse,
a district court has both the duty and the broad authority to exercise control over a class action and
to enter appropriate orders governing the conduct of counsel and parties.... [C]ourts have
repeatedly used this authority to bar or invalidate class action waivers and arbitration clauses
procured from potential class members who were not provided adequate notice of the pending
action.”) (emphasis added).
       Shutterfly’s attempt to distract from the issue before the Court—whether curative measures
are warranted here and, if so, what measures are appropriate—and turn this proceeding into an
extremely premature argument about class certification, has no basis in law and should be rejected
by the Court.5

5
  Even if the “certifiability” of a class were considered a precondition for curative measures,
Plaintiff would easily make such a showing. The predominant question in this case will be whether
Shutterfly violated the Illinois Biometric Information Privacy Act by employing “facial
recognition” on photographs uploaded to the Shutterfly website. Any issues that may arise relating
to the different periods in which class members signed up, or which users may be bound by

                                                  11
    Case: 1:19-cv-04722 Document #: 49 Filed: 01/30/20 Page 12 of 15 PageID #:510




               2. Plaintiff’s Proposed Curative Measures Are Warranted.
       Plaintiff’s proposed measures have been carefully drawn to remedy Shutterfly’s improper

communications with putative class members. Plaintiff responds to Shutterfly’s criticism of the
proposed measures as follows:
       1.   Re: Request for Relief No. 6: Plaintiff does not seek curative measures affecting any
            non-members of the putative class. Plaintiff seeks to nullify changes in Shutterfly’s
            Terms of Use since the inception of this Action the confusing and misleading
            September 2019 Email was the vehicle by which Shutterfly communicated those
            changes and purportedly gained consent to the changes.
       2.   Re: Request for Relief No. 5: Relief from the arbitration agreement purportedly arising
            from the September 2019 Email need not be limited to Plaintiff’s BIPA claims. If the
            Court finds that the Email was improper, it is well within its purview to invalidate the
            arbitration agreement in its entirety and issue curative notice to correct a parties’
            abusive conduct. See Piekarsi v. Amedisys Illinois, LLC, 4 F. Supp. 3d 952, 956 (N.D.
            Ill. 2013) (court invalidated an arbitration agreement sent to putative class members
            and required defendant to send out a corrective notice).6

arbitration clause, will not prevent class certification. “[T]hat some of the class members claims
may be affected by arbitration agreements does not make class certification inappropriate….
Courts dealing with this same issue have proceeded to certify a class while “reserv[ing] the right
to create subclasses or exclude members from the class at a later juncture.” Herman v. Seaworld
Parks & Entm’t, Inc., 320 F.R.D. 271, 288–89 (M.D. Fla. 2017).
6
  Shutterfly’s argument that Rule 23(d) does not give the Court power to nullify an arbitration
agreement entered into prior to the filing of a class action complaint is a red herring. The Court
has the power under Rule 23(d) to nullify any arbitration agreement that Shutterfly claims arose
from the September 2019 Email, after this case was filed. See In re Currency Conversion Fee
Antitrust Litig., 361 F. Supp. 2d 237, 258 (S.D.N.Y. 2005) (“Indeed, when a defendant contacts
putative class members for the purpose of altering the status of a pending litigation, such
communication is improper without judicial authorization.”). Quite separately, the Court has the
power to nullify the 2015 arbitration agreement if it finds that there was a lack of mutual assent.
See Westport Ins. Corp. v. Travelers Indem. Co., No. 16 C 2286, 2019 WL 414715, at *3 (N.D.
Ill. Feb. 1, 2019) (“In addition, there must be mutual assent, or a ‘meeting of the minds,’ as to the
essential terms of the contract.”) (citation omitted). However, the question of the validity of the
2015 arbitration agreement is completely irrelevant to Plaintiff’s request for curative measures
related to Shutterfly’s 2019 conduct.

                                                 12
    Case: 1:19-cv-04722 Document #: 49 Filed: 01/30/20 Page 13 of 15 PageID #:510




       3.   Re: Request for Relief No. 3: Plaintiff’s demand that Shutterfly disclose in advance
            any proposed future communications with class members would not halt Shutterfly’s

            operations. Plaintiff is willing to agree to object to any proposed communication
            within 48 hours, and to meet and confer regarding possible categories of
            communications to be exempted from this requirement.
       4.   Re: Request for Relief No. 7: Curative notice to putative class members is not
            premature.    Courts unquestionably have authority under Rule 23(d)(1) to order
            corrective notice to potential class members. See infra at section B(1).7
       5.   Re: Request for Relief No. 4: Plaintiff’s request to have the existence and the status
            of this litigation disclosed to putative class members in relevant communications with
            putative class members merely seeks to have Shutterfly do that which it was already
            required (but failed) to do under prevailing law. Including Plaintiff’s counsel’s
            contact information allows putative class members to obtain more information if they
            wish in order to make an informed decision as to whether to accept the arbitration
            clause and waive their rights to litigate this case. Pl. Mot. at 12. This is not a
            marketing campaign, but a remedy to Shutterfly’s improper communications. And it
            does not infringe on any First Amendment rights because Shutterfly is still allowed to
            fully communicate with putative class members, as long as it does so properly.
       6.   Re: Request for Relief No. 8: The contact information of putative class members is
            important for purposes of identification and notification. The other information
            sought, including whether putative class members received or opened the September
            2019 Email, any responses to the email from putative class members, and a list of all
            putative class members who closed their accounts after receiving the Email, similarly

7
  Van v. Ford Motor Co., No. 14-CV-8708, 2018 WL 6649603, at *5 (N.D. Ill. Dec. 19, 2018),
cited by Shutterfly, does not hold otherwise. The Van court held that pre-certification notice to
putative class members falls “squarely within the scope of subsection (i) of Rule 23(d)(1)(B) when
it concerns a ‘step in the action.’” The curative measures proposed here concern a “step” in the
class action, that is, class members’ possible forfeiture of their rights as class members as a result
of the September 2019 Email.

                                                 13
   Case: 1:19-cv-04722 Document #: 49 Filed: 01/30/20 Page 14 of 15 PageID #:510




            seeks to identify any putative class members that were adversely affected in particular
            ways by Shutterfly’s improper communication so that appropriate remedies may be

            fashioned.
Shutterfly does not dispute the appropriateness of Plaintiff’s Requests for Relief Nos. 1 or 2.

III.   CONCLUSION
   For the foregoing reasons, Plaintiff respectfully requests that the Motion be granted.


DATED: January 30, 2020                              Respectfully submitted,

                                                     By: /s/ Henry J. Kelston
                                                             Henry J. Kelston

                                                     AHDOOT & WOLFSON, PC
                                                     Tina Wolfson (pro hac vice)
                                                     twolfson@ahdootwolfson.com
                                                     Henry J. Kelston
                                                     hkelston@ahdootwolfson.com
                                                     10728 Lindbrook Drive
                                                     Los Angeles, CA 90024
                                                     Tel: (310) 474-9111

                                                     CARLSON LYNCH, LLP
                                                     Katrina Carroll
                                                     kcarroll@carlsonlynch.com
                                                     111 West Washington Street, Suite 1240
                                                     Chicago, IL 60602
                                                     Tel: (312) 750-1265

                                                     CAREY RODRIGUEZ MILIAN
                                                     GONYA, LLP
                                                     David P. Milian (pro hac vice)
                                                     dmilian@careyrodriguez.com
                                                     1395 Brickell Ave. Suite 700
                                                     Miami, FL 33131
                                                     Tel: (305) 372-7474

                                                     Attorneys for Plaintiffs




                                                14
   Case: 1:19-cv-04722 Document #: 49 Filed: 01/30/20 Page 15 of 15 PageID #:510




                                CERTIFICATE OF SERVICE

      I hereby certify that on January 30, 2020, I caused a true and correct copy of the foregoing
PLAINTIFF’S REPLY IN SUPPORT OF MOTION FOR CURATIVE MEASURES TO
REMEDIATE EFFECTS OF DEFENDANT’S IMPROPER COMMUNICATONS WITH
PLAINTIFF AND PUTATIVE CLASS MEMBERS to be served upon counsel of record for
Defendant in accordance with Fed. R. Civ. P. 5(b)(2) and Local Rule 5.3(a)(1).


                                                    By: /s/ Henry J. Kelston
                                                            Henry J. Kelston

                                                    AHDOOT & WOLFSON, PC
                                                    hkelston@ahdootwolfson.com
                                                    10728 Lindbrook Drive
                                                    Los Angeles, CA 90024
                                                    Tel: (310) 474-9111




                                               15
